




 
AMENDMENT NO. 2
 
 
TO
 
 
MANAGEMENT AGREEMENT
 
 
WHEREAS, MORGAN STANLEY SMITH BARNEY SPECTRUM SELECT L.P. (formerly known as
Morgan Stanley Dean Witter Spectrum Select L.P.), a Delaware limited partnership
(the “Partnership”), CERES MANAGED FUTURES LLC, a Delaware limited liability
company (the “General Partner”), and NORTHFIELD TRADING L.P., a Delaware limited
partnership (the “Trading Advisor”), have agreed to amend the Amended and
Restated Management Agreement (the “Management Agreement”), dated as of May 1,
2001, and as previously amended by Amendment No. 1 (the “Amendment No. 1”),
dated as of May 9, 2011, among the Partnership, the General Partner and the
Trading Advisor, to reduce the monthly management fee rate payable to the
Trading Advisor.  Terms used and not otherwise defined herein have the meanings
ascribed to such terms in the Management Agreement.
 
WHEREAS, all provisions contained in the Management Agreement remain in full
force and effect and are modified only to the extent necessary to provide for
the amendments set forth below.
 
NOW, THEREFORE, the parties hereto hereby amend the Management Agreement as
follows:
 
1.           The monthly management fee rate referred to in clause (a)(i) of the
Section entitled “Fees” in the Management Agreement, which was previously
reduced in Amendment No. 1 to a monthly management fee rate equal to 1/12 of
2.00% (a 2.00% annual rate), is hereby reduced to a monthly management fee rate
equal to 1/12 of 1.00% (a 1.00% annual rate).
 
2.           The foregoing amendment shall take effect as of the 1st day of
December, 2013.
 
3.           This Amendment No. 2 may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute the same agreement.
 
4.           This Amendment No. 2 shall be governed and construed in accordance
with the laws of the State of New York.

 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, this Amendment to the Management Agreement has been executed
for and on behalf of the undersigned as of the 6th day of November, 2013.
 
 
MORGAN STANLEY SMITH BARNEY SPECTRUM SELECT L.P.

 
 
By:  Ceres Managed Futures LLC,

 
 
General Partner

 
 
By:
_/s/ Alper Daglioglu_______

 
 
Name:
Alper Daglioglu

 
 
Title:
President

 
 
CERES MANAGED FUTURES LLC

 
 
By:
_/s/ Alper Daglioglu_______

 
 
Name:
Alper Daglioglu

 
 
Title:
President

 
 
NORTHFIELD TRADING L.P.

 
 
By:
_/s/ Douglas Bry__________

 
 
Name:
Douglas Bry

 
 
Title:
President




